Citation Nr: 9929501	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1945 to March 
1946 and from November 1946 to November 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a 10 percent disability evaluation.  In a November 
1998 decision, the hearing officer granted a 30 percent 
evaluation.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board has reviewed 
the record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Post-traumatic stress disorder is manifested by short temper, 
irritability, decreased frustration tolerance, difficulty 
with sleep pattern, intrusive thoughts, and increased startle 
response.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issue as "determination 
of the appropriate evaluation for post-traumatic stress 
disorder" since service connection has been granted, and the 
appellant seeks a higher evaluation.  The appellant is not 
prejudiced by this naming of the issue.  The Board has not 
dismissed the issue, and the law and regulations governing 
the evaluation of the disabilities are the same regardless of 
how the issue has been phrased.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

During the pendency of the appeal, the RO increased the 
appellant's disability evaluation from 10 percent to 
30 percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The appellant underwent psychological testing at a VA 
facility in April 1998.  On April 8, 1998, the VA examiner 
stated that the appellant's overall cognitive functioning was 
very good.  The appellant had from average to high average as 
to concentration and good immediate recall.  Memory 
functioning was very good.  Delayed recall was excellent, and 
retention scores varied from very good to excellent.  His 
verbal memory was in the high average range.  Reading 
comprehension was at the seventh grade level.  Personality 
measures showed very low levels of emotional distress, 
compared to a post-traumatic stress disorder population.  The 
VA examiner stated that a Minnesota Multiphasic Personality 
Inventory taken in January 1998 showed slight elevations on 
scales sensitive to somatic complaint, unusual thought 
processes, and depression.  The VA examiner noted that his 
current Beck Depression Inventory score of 6 was very low and 
asymptomatic for depression.  

On April 9, 1998, it was noted that the appellant interacted 
well with his peers.  The VA examiner stated that the 
appellant was able to appropriately initiate and maintain 
conversations with others.  The appellant described close 
family relationships.  The VA examiner stated that the 
appellant was very active in church and several organizations 
such as Disabled American Veterans.  The VA examiner stated 
that the appellant had healthy coping skills to better manage 
anger, anxiety, stress, and symptoms such as intrusive 
thoughts.

On April 13, 1998, the VA examiner stated that the 
appellant's post-traumatic stress disorder symptoms were 
anxiety, short temper, and sleep problems.  The VA examiner 
stated that the appellant endorsed the following symptoms: 
intrusive thoughts; nightmares and triggered physiologic 
reactivity; recurrent distressing dreams of the event; 
intense distress and physiologic reactivity upon exposure to 
internal and external reminders of the trauma; avoidance of 
thoughts; feelings; and conversations associated with the 
trauma; decreased interest in significant activities; felt 
detached from others; related feelings of foreshortened 
future; increased startle response and vigilance; chronic 
insomnia; and mild chronic concentration problems.  The VA 
examiner stated that the appellant's symptoms of intensity 
were currently mild.  There was no history of suicide 
attempts, and the appellant denied history of self 
mutilation.  There was no history of mania or panic disorder.  
The VA examiner stated that the appellant was alert, 
cooperative, and had good eye contact.  His affect was 
slightly depressed with moderate degree of intensity.  
Thought process was goal directed without formal thought 
disorder.  The appellant denied delusions, illusions, and 
hallucinations.  There was no current homicidal or suicidal 
ideations.  The VA examiner stated that the appellant was 
oriented times four.  The impression was post-traumatic 
stress disorder, and the Global Assessment of Functioning 
(GAF) score was 55.

The appellant underwent a VA psychiatric evaluation in April 
1998.  The appellant reported that he was not receiving any 
mental health treatment nor did he take any psychotropic 
medications.  He reported that he had been having problems 
for a long time which involved forgetfulness and being jumpy.  
The appellant stated that his wife said that he would fly off 
the handle all the time for no reason at all.  He stated that 
he had nightmares about once a month involving combat and 
that he would wake up as he was about to get killed.  The 
appellant reported intrusive thoughts about the war and 
described himself as easily startled.  He stated that he was 
not uncomfortable in crowds and did not have difficulty going 
out to restaurants or out in general.  The appellant stated 
that the most traumatic things that had happened to him were 
two combat jumps he made-one which involved an attempt to 
rescue prisoners of war from a train and came upon a number 
of bodies and the other which involved two friends whose 
"guts were blown out" when their jeep hit a land mine.  The 
appellant stated that he and his wife had been married for 45 
years and that they got along well.  He stated that while he 
had been working, he had no problems at work and stated that 
he would get good evaluations.

The VA examiner stated that the appellant was casually 
groomed and conversed readily with the examiner.  The VA 
examiner stated that the appellant cooperated during the 
examination and that he had no reason to doubt the 
information that the appellant provided.  Eye contact was 
limited.  Speech was within normal limits with regard to rate 
and rhythm.  The appellant's mood was generally euthymic, and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight and no loosening of 
associations was noted, nor was there any confusion.  The VA 
examiner stated that the appellant had no gross impairment in 
memory and that he was oriented in all spheres.  
Hallucinations were not complained of, and no delusional 
material was noted.  The appellant's insight was adequate, as 
was his judgment.  The appellant denied suicidal ideations.  
The VA examiner entered an impression of post-traumatic 
stress disorder, chronic, and a GAF score of 60.

The appellant was hospitalized at a VA facility in October 
1998 for a four-week post-traumatic stress disorder program.  
The VA examiner stated that the appellant described his most 
disabling symptoms as "short temper," irritability, 
decreased frustration tolerance, and difficulty with sleep 
pattern.  The VA examiner stated that the appellant was 
alert, oriented, well dressed, and well groomed.  He stated 
that the appellant was pleasant and cooperative with fairly 
good eye contact.  Psychomotor activity was normal.  Speech 
was regular.  Thoughts were logical and goal directed without 
delusional content present.  There was no psychosis, and no 
homicidal or suicidal ideations.

The VA examiner stated that the appellant admitted to being 
impulsive and inappropriate expressing his feelings.  He 
reported sleep disturbance, hyperarousal, and avoidance 
symptoms.  The VA examiner noted that the appellant 
interacted appropriately with his peers and staff and 
appeared to benefit from participating in the program.  The 
VA examiner noted that the appellant's post-traumatic stress 
disorder symptoms were chronic and severe in nature.  The 
appellant reported that he could function better when he kept 
himself busy.  The appellant was noted not to be either 
homicidal or suicidal.  The discharge diagnosis was post-
traumatic stress disorder and a GAF score of 55 was assigned.  

The appellant had an RO hearing in November 1998.  The 
appellant testified that his symptoms for post-traumatic 
stress disorder were steadily getting worse.  He stated that 
he could not tell if the treatment was helping him sleep 
better because he still needed to take sleeping pills.  The 
appellant stated that he had an occasional social life in 
that he would go out with the Sunday school class to eat.  He 
stated that large crowds made him uneasy.  He stated that he 
had no regular hobbies or activities.  The appellant stated 
that he was not working because he was retired.  He described 
himself as "jumpy."  He stated that he avoided watching war 
movies.  The appellant stated that he would forget things at 
times.

The appellant's wife testified that she felt that the 
appellant was getting worse.  She stated that he had 
developed paranoia and that he overreacted with everything.  
She stated that the appellant worried all the time and that 
he would thrash around in his sleep.  The appellant's wife 
stated that the appellant gardened in the summer time and she 
would see him talking to himself.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating criteria for mental disorders is as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. § 4.130 (1999).  After having reviewed the 
evidence, the Board concludes that the preponderance of the 
evidence is against an initial rating in excess of 30 
percent.  In April 1998, the appellant was noted to have 
average to high average concentration and immediate recall.  
His memory function was reported as very good.  He had 
excellent delayed recall and very good to excellent retention 
scores.  The VA examiner stated that the appellant showed 
very low levels of emotional distress and that the appellant 
was currently asymptomatic for depression.  The appellant 
interacted with his peers well and was able to converse with 
them.  He described close family relationships and was active 
in church and other organizations.  The VA examiner stated 
that the appellant had anxiety, a short temper, and sleep 
problems.  The appellant was described as having intrusive 
thoughts, nightmares, recurrent distressing dreams, decreased 
interest in significant activities, feelings of detachment 
from others, increased startle response, chronic insomnia, 
mild concentration problems, and more.  The appellant was 
cooperative, alert, and had good eye contact.  He was 
slightly depressed with moderate degree of intensity.  He was 
goal directed without formal thought disorder.  The appellant 
reported no delusions, hallucinations, homicidal ideations, 
or suicidal ideations.  The VA examiner assigned a GAF score 
of 55.

That same month, the appellant reported nightmares about once 
a month involving combat.  He described himself as easily 
startled.  He stated that he was not uncomfortable around 
crowds or going out in general.  He stated that he and his 
wife had been married for 45 years and that they got along 
well.  The VA examiner stated that the appellant was casually 
groomed and conversed readily with the examiner.  The 
appellant had limited eye contact and was cooperative during 
the evaluation.  Speech was within normal limits, and his 
mood was euthymic.  His affect was appropriate to content, 
and his thought processes and associations were logical and 
tight.  There was no gross impairment in memory, and he was 
oriented in all spheres.  Hallucinations and delusions were 
not noted, and the appellant denied suicidal ideations.  The 
VA examiner stated that the appellant's insight and judgment 
were adequate.  He assigned a GAF score of 60.

In October 1998, the appellant underwent the four-week post-
traumatic stress disorder treatment.  The appellant described 
himself as having a short temper, being irritable, having 
decreased frustration, and having difficulty sleeping.  At 
admittance, the appellant was alert, oriented, well dressed, 
and well groomed.  The appellant was described as pleasant, 
cooperative with fairly good eye contact, regular speech, and 
not homicidal or suicidal.  The appellant's thoughts were 
described as logical and goal directed.  Psychomotor activity 
was normal.  The VA examiner stated that the appellant 
reported that he was impulsive and reacted inappropriately 
when expressing his feelings.  The appellant reported sleep 
disturbance, hyperarousal, and avoidance symptoms.  The VA 
examiner stated that the appellant's symptoms were chronic 
and severe in nature.  A GAF score of 55 was entered at 
discharge.

The appellant and his wife testified that the appellant's 
symptoms of post-traumatic stress disorder were getting 
worse.  The appellant stated that he needed pills to sleep 
and that he had an occasional social life.  He testified that 
crowds made him nervous and described himself as "jumpy."  
The appellant's wife stated that the appellant worried all 
the time, had developed paranoia, and overreacted with 
everything.  She stated that the appellant would talk to 
himself while outside gardening.  The Board finds that the 
above-described facts establish that the appellant's 
post-traumatic stress disorder is no more than 30 percent 
disabling under the appropriate rating criteria.

This determination is supported by the VA physicians' 
findings of GAF scores of 55 and 60.  Although the GAF does 
not fit neatly into the rating criteria, the GAF is evidence, 
and the Court has noted the importance of the GAF score and 
defined the terms of the GAF score.  Carpenter v. Brown, 
8 Vet. App. 240 (1995).  The GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A GAF score of 55 and 60 (which falls within the 
range of 51 to 60) is defined as "Moderate symptoms (e.g., 
flat affect, and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Such GAF scores are indicative of no more 
than a 30 percent evaluation.

The evidence has shown that the appellant is able to 
establish relationships with his family and people in 
general.  He reported that he and his wife have been married 
for 46 years.  He reported that he would socialize with the 
people whom attended his church.  He was noted while 
hospitalized that he was able to interact with others 
appropriately and maintain conversations with them.  The 
appellant interacted with the VA examiners who interviewed 
him.  No VA examiner has stated that the appellant has a 
flattened effect.  His speech has not been described as 
circumstantial; rather he has been consistently described as 
goal directed, alert, and oriented in all spheres.  The VA 
examiner in April 1998 stated that there was no looseness of 
associations.  The appellant's memory and retention have been 
described as better than average.  The appellant has 
consistently been described as not suicidal or homicidal and 
not having delusions or hallucinations.  Although the 
appellant is not working, it is not due to the post-traumatic 
stress disorder, as he stated that he had retired.  There has 
been no findings of gross impairment in thought processes or 
grossly inappropriate behavior.  The appellant has been 
described as well groomed, alert, cooperative, and logical.  
Accordingly, an initial evaluation in excess of 30 percent is 
not warranted.  

The appellant is competent to report his symptoms.  To the 
extent that he stated that manifestations of his 
post-traumatic stress disorder were worse than the evaluation 
assigned, the RO increased his evaluation from 10 percent to 
30 percent.  The Board is aware that in the VA 
hospitalization summary report, the VA examiner stated that 
the appellant's post-traumatic stress disorder symptoms were 
"severe."  The Board has a duty to weigh all the evidence, 
and it finds that the preponderance of it does not show post-
traumatic stress disorder symptoms which are severe.  As 
stated above, the appellant is able to establish 
relationships, establish rapport with his peers and his 
examiners, speaks logically, is alert and oriented, and has 
no gross impairment in his memory.  Although the appellant 
claims that his service-connected post-traumatic stress 
disorder is worse than the 30 percent evaluation 
contemplates, the medical findings do not support an 
evaluation in excess of 30 percent under the appropriate 
rating criteria.  Taking the appellant's contentions into 
account and the medical findings, the preponderance of the 
evidence is against his claim and an initial evaluation in 
excess of 30 percent is not warranted.  

As discussed above, the Board notes that this claim is based 
on the assignment of an initial rating for post-traumatic 
stress disorder following an initial award of service 
connection for that disability.  The RO granted service 
connection and originally assigned a 10 percent evaluation 
for post-traumatic stress disorder as of the date of receipt 
of the appellant's claim, i.e., February 27, 1998.  See 
38 C.F.R. § 3.400(b)(2)(i) (1999).  Subsequent to this 
decision, the RO granted a 30 percent disability rating, 
effective as of February 27, 1998.  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 30 percent for the disability 
at issue at any time subsequent to the date of receipt of the 
appellant's claim, i.e., February 27, 1998.  Id.; Fenderson 
v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

